Citation Nr: 1715221	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  12-16 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than April 18, 2011, for the grant of service connection for ischemic heart disease (IHD).  


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1963 to October 1966.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision (issued in September 2011) by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

This appeal was previously remanded in November 2014 for additional evidentiary development.  All requested development was conducted and the appeal has been returned to the Board for further consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  There is also a second paperless, electronic (Virtual VA) claims file associated with the Veteran's appeal which, in pertinent part, contains VA treatment records dated from July 2011 to July 2016, all of which have been considered by the Agency of Original Jurisdiction (AOJ) and the Board.  

The issue of entitlement to special monthly compensation based on housebound status has been raised by the record in a December 2014 statement from the Veteran's attorney, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over that issue and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides coincident with his service in Vietnam.  Ischemic heart disease (IHD) was added to the list of diseases presumed to be related to herbicide exposure effective August 31, 2010.

2.  The medical evidence of record establishes the Veteran's history of ischemic heart disease manifested as myocardial infarction in November 2010.  

3.  The Veteran's claim for service connection for IHD was received on April 18, 2011.  

CONCLUSION OF LAW

The criteria for an effective date prior to April 18, 2011, for the award of service connection for IHD, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.114, 3.400, 3.816 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Parenthetically, the Board notes that, in November 2014, the Board remanded this claim in order to allow the Veteran to identify all outstanding evidence relevant to this claim - specifically treatment records from all providers of private treatment he has received for cardiac complications, including records of catheterization by Dr. Dillahunt at Baptist Hospital in Jacksonville, Florida in August 2007.  

In December 2014, the AOJ requested the Veteran provide an authorization and consent form to obtain the outstanding treatment records identified in the November 2014 remand.  In September 2015, the Veteran submitted a written statement that he "can't remember" - presumably, the names and addresses of providers of private treatment for his cardiac condition, as well as a General Release of Medical Information wherein he only identified VA and the Social Security Administration (SSA) as providers who have treated him.  See VA Form 21-4138 and VA Form 21-4142a.  As a result, the AOJ was unable to request any outstanding private treatment records relevant to this claim and, thus, all relevant and obtainable evidence, including his VA and SSA records, has been associated with the claims file.  See Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996) (the duty to assist in the development and adjudication of a claim is not a one-way street).  

The Veteran seeks an effective date earlier than April 18, 2011, for the grant of service connection for ischemic heart disease (IHD).  He has asserted that the effective date should be December 11, 2010, the date of a VA examination during which he reported having a myocardial infarction one month prior.  The Veteran's attorney has argued that the Veteran's statement during the December 2010 VA examination should be considered an informal claim, as the statement indicated an intent to apply for service connection for IHD and a formal claim was filed within one year, in April 2011.  

Except as otherwise provided, the effective date for a grant of compensation will be the day following separation from active service or the date entitlement arose, if a claim is received within one year of separation. 38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (b)(2)(ii) (2016).  Otherwise, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  Id.  

If the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  See 38 U.S.C.A. § 5110 (g); 38 C.F.R. §§ 3.400 (p), 3.114(a).  IHD, to include CAD, was added to the list of diseases subject to service connection on a presumptive basis effective August 31, 2010. 

There are exceptions to this rule, however, which allow for retroactive payments.  If the claim is reviewed on the initiative of VA or by request of the Veteran/claimant within one year from the effective date of the law or VA issue, then the proper effective date is the same date the change of law went into effect.  38 C.F.R. 
 § 3.114(a)(1).  If a claim is reviewed on the initiative of VA or by request of the Veteran/claimant more than one year after the effective date of the law, the effective date will be one year prior to the date of administrative review or Veteran/claimant request if the Veteran met all of the requirements for eligibility as of the date of the liberalizing law.  38 C.F.R. § 3.114 (a)(2), (3). 

VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

If a Nehmer "class member" is entitled to a disability compensation for a "covered herbicide disease," the effective date of the award will be the later of the date such claim was (originally) received by VA or the date the disability arose.  38 C.F.R. 
 § 3.816(c)(1)-(2).

Specifically, a Nehmer "class member" is defined as a Vietnam Veteran who has a "covered herbicide disease."  Id.  The regulation as currently written defines a "covered herbicide disease" to include the diseases for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002, pursuant to the Agent Orange Act of 1991.  The new diseases added to the list of presumptive disabilities in August 31, 2010, which includes IHD, are not technically part of 38 C.F.R. § 3.816 (b)(2).  Id.; but see 75 Fed. Reg. 53, 202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816 , however, notice accompanying the issuance of the final August 31, 2010, rule specifically notes the Nehmer provisions apply to the newly covered diseases.  Id. 

If the "class member" and "covered herbicide disease" requirements are met, then the effective date will be the later of (1) the date of claim stemming from the original denial; or (2) the date the disability arose.  38 C.F.R. § 3.816 (c)(1)-(2).  There are two exceptions to such rule: (1) if the class member's claim was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service and (2) if there was no prior claim (either previously denied or currently pending), then the effective date of the award shall be determined in accordance with the general effective date regulations (i.e., 38 C.F.R. §§ 3.114 and 3.400).  38 C.F.R. § 3.816 (c)(3) & (4).

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim but such informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (a).

In this case, the Veteran served in Vietnam and has a diagnosis of IHD.  Therefore, he is considered a Nehmer class member and, as such, the provisions of 38 C.F.R. § 3.816 are applicable.  However, despite consideration of those provisions, the Board finds the Veteran is not entitled to an effective date earlier than April 18, 2011, for the grant of service connection for IHD.  

Review of the record reveals that the Veteran's attorney submitted a type-written, informal claim to VA seeking entitlement to service connection for IHD on April 18, 2011.  

As noted, the Veteran has asserted that the effective date for service connection for IHD should be December 2010, the date of the VA examination during which he reported having a myocardial infarction.  Review of the record reveals that, during a December 2010 VA examination conducted in conjunction with a different claim, the Veteran did, in fact, reported having a myocardial infarction and subsequent stent placement in November 2010.  The Veteran reported the same information during VA outpatient treatment that same month and a subsequent cardiology consultation in January 2011.  See VA treatment records dated December 2010 and January 2011.  

The Board acknowledges the Veteran's attorney's argument that the Veteran's statement during the December 2010 VA examination indicated an intent to apply for service connection and should be construed as an informal claim.  However, the Board notes that treatment records do not constitute informal claims when service connection has not yet been established for the condition.  38 C.F.R. § 3.157; Sears v. Principi, 16 Vet. App. 244 (2002).  While evidence contained in treatment records may constitute an informal claim in certain circumstances under 38 C.F.R. § 3.157(b), such provision explicitly applies only to cases where service connection has already been established or has been denied on the basis that the condition is noncompensable.  See MacPhee v. Nicholson, 459 F.3d 1323, 1325- 26 (Fed. Cir. 2006); Sears v. Principi, 16 Vet. App. at 244.  Such circumstances are not shown here, as this claim arises from the AOJ's initial grant of service connection for IHD.  

The law also provides that a claim for VA benefits, whether formal or informal, must be in writing and must identify the benefit sought.  38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.1 (p), 3.151, 3.155; Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999); Lalonde v. West, 12 Vet. App. 377 (1999).  Moreover, while the VA should broadly interpret submissions from a veteran, it is not required to conjure up claims not specifically raised.  Brannon v. West, 12 Vet. App. 32 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  Indeed, the mere presence of a disability does not establish an intent on the part of a Veteran to seek service connection for that condition.  See KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).

In this case, the Veteran's statement during the December 2010 VA examination established that he had recently experienced a myocardial infarction but did not indicate an intent to seek, or a belief in entitlement to, service connection for that disability.  Indeed, the Veteran did not mention his Vietnam service or herbicide exposure or reference any belief in his entitlement to VA compensation benefits for that disability.  Instead, the Veteran merely explained that the neurologic condition affecting his upper and lower extremities (for which he was actively seeking service connection at that time) had progressed since the myocardial infarction.  In this regard, the Board finds probative that neither the Veteran nor his attorney submitted any written communication regarding his heart condition until four months later on April 18, 2011, when his attorney explicitly requested service connection for IHD.  Simply put, there is no communication or action by the Veteran or his attorney prior to that date which indicates an intent to apply for VA benefits for a heart disability.  

In sum, given that IHD is presumptively related to the Veteran's in-service herbicide exposure, entitlement to service connection arises on the date of diagnosis of IHD.  In this case, the medical evidence of record establishes that the Veteran's history of IHD manifested as myocardial infarction in November 2011, which is the date entitlement to service connection arouse in this case.  However, VA regulations require that the effective date of the grant of service connection for IHD be the latter of the date entitlement arose or the date VA received his claim.  See 38 C.F.R. 
 § 3.816(c)(1)-(2).  Here, that date is April 18, 2011, which is the currently assigned effective date.  

Therefore, the Veteran is not entitled to an earlier effective date and his claim must be denied.


ORDER

An effective date earlier than April 18, 2011, for the grant of service connection for IHD is denied.  




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


